DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (hereinafter “Ueda”, US Pat No. 8,063,718) and in view of Sellers (US Pat No. 4,395,688).
As per claim 1, Ueda disclosed a transmit chain circuit device comprising a differential power amplifier (see fig. 15, Tx1 (+90 degree) & Tx2 (-90degree), wherein it is clear that a differential power amplifier is connected to the filter (see fig. 15, 23 & 4a and at least col. 4, lines 21), a filter device  (see fig. 15, 23 & 4a) directly coupled to the differential power amplifier and having a single-ended output (see fig. 15, transformer 23 has a single-end output), and wherein the filter device comprising one or more impedance elements (see fig. 5, and at least col. 4/ln. 54-col. 5/ln. 3); and a transformer balun (see fig. 15, 23): and an antenna (see at least fig. 15,1) coupled to the filter device.
Ueda disclose that the filter device (see fig. 15, 23 & 4a) is configured as a ladder or full lattice types but not specifically configured as a half-lattice filter type. However, such utilization of a half-lattice type is well-known in the art, as taught by Sellers (see at least fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Ueda to utilize the half-lattice type in order to provide substantially uniform group delay across the bandwidth of the filter while still achieving good amplitude response. 
As per claim 2, the transmit chain of Ueda and Sellers further disclosed an antenna switch (see Ueda, fig. 17, 302) coupled to the filter device and to the antenna.
As per claim 9, the transmit chain of Ueda and Sellers further disclosed one or more of the plurality of impedance elements comprise a resonant structure formed from a combination of any of inductors, capacitors and resistors (see Ueda, fig. 8A-8H, 9A-9C, and 10A, see Sellers, fig. 4).
As per claim 10, the transmit chain of Ueda and Sellers further disclosed one or more of the plurality of impedance elements comprise a combination of resonators formed from any of bulk-acoustic wave resonators, film bulk acoustic resonators, surface acoustic wave resonators and crystal resonators (see Ueda, col. 10/ln. 7-22).
As per claim 11, the transmit chain of Ueda and Sellers further disclosed variations of the lattice filter (see fig. 8A-8H, 9A-9C, and 10A and col. 10/ln. 7-22) but not specially that the lattice filter comprising one or more impedance elements comprise a combination of any of transistors and amplifiers with passive elements. However, such lattice filter comprising a combination of any of transistors and amplifiers with passive elements can be easily modified in order to attenuate and provide passing signals within a predetermined frequency band.
As per claim 15, as rejected above in claim 1,  Ueda disclosed a filter device (see fig. 15, 4a & 23) for a transmit chain circuit, the filter device comprising a transformer (see fig. 15, 23); a plurality of impedance elements (se fig. 15, 4a); wherein the filter device having a single-ended output (see fig. 15, transformer 23 has a single-end output), the filter device comprising a first branch (see fig. 15, branch Tx1) having a first impedance network of one or more first impedance elements; and a second branch (see fig. 15, branch Tx2)  having a second impedance network of one or more second impedance elements, wherein the filter device is configured to directly couple to a differential power amplifier (see fig. 15, Tx1 (+90 degree) & Tx2 (-90degree), wherein it is clear that a differential power amplifier is connected to the filter (see fig. 15, 23 & 4a and at least col. 4, lines 21).
Ueda disclose that the filter device (see fig. 15, 23 & 4a) is configured as a ladder or full lattice types but not specifically configured as a half-lattice filter type. However, such utilization of a half-lattice type is well-known in the art, as taught by Sellers (see at least fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Ueda to utilize the half-lattice type in order to provide substantially uniform group delay across the bandwidth of the filter while still achieving good amplitude response. 


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the transmit chain of Ueda and Sellers and further in view of Aigner et al.  (hereinafter “Aigner”, US Pat No. 2005/0212619).
As per claim 6, the transmit chain of Ueda and Sellers further disclosed such transformer (see at least Ueda, fig. 15, 23) but does not explicitly detailed the transformer balun turns ratio of 1. However, Aigner disclosed such transformer balun turn ratio of 1 (see 0052). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the transmit chain of Ueda and Sellers to provide a transformer balun turn ratio of 1, as taught by Aigner, in order to obtain a desired impedance level transformation.
As per claim 7, the transmit chain of Ueda, Sellers, and Aigner further disclosed the transformer balun comprises an arbitrary turns ratio (see 0052).

Claims 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the transmit chain of Ueda and Sellers and further in view of Jovanovic et al. (hereinafter “Jovanovic”, US Pat No. 5,991,172).
As per claims 13 and 18, the transmit chain of Ueda and Sellers further disclosed such transformer (see fig. 15, 23) but does not explicitly that the transformer comprises a center-tapped transformer, and wherein first and second turns ratios of the center-tapped transformer have different values. However, Jovanovic disclosed such center-tapped transformer and that the first and second turns ratios of the center-tapped transformer have different values (see fig. 4-9, T1, col. 10/ln. 24-33). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the transmit chain of Ueda and Sellers to provide a transformer, as taught by Jovanovic in order to obtain a desired impedance level transformation.
As per claims 14 and 19, the transmit chain of Ueda and Sellers further disclosed the transformer but not specifically that the transformer comprises a mutually coupled inductor network comprising three inductors with coupled magnetic flux, and wherein the self-inductances inductances and the mutual inductances among the three inductors have different values. However, Jovanovic disclosed a transformer having such claimed configuration (see fig. 4-9, T1, col. 10/ln. 24-33). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for the transmit chain of Ueda and Sellers to provide such transformer, as taught by Jovanovic in order to obtain a desired impedance level transformation.

Allowable Subject Matter
Claims 8, 12, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

August 11, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643